Citation Nr: 1043885	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-48 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
January 1945 until July 1946.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
scarlet fever.  As noted above, this decision is limited to the 
issues of entitlement to service connection for bilateral hearing 
loss and tinnitus raised in the Veteran's July 2009 Notice of 
Disagreement (NOD), and it does not address the claim for 
entitlement to service connection for scarlet fever initially 
raised by the Veteran in his July 2008 claim but not disputed in 
the NOD.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during 
service or for many years thereafter, and the weight of the 
probative evidence is against a finding that a current bilateral 
hearing loss disability is related to active military service.  

2.    Tinnitus was not shown during service or for many years 
thereafter, and the weight of the probative evidence is against a 
finding that tinnitus is related to active military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active military service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, correspondence dated September 2008 
satisfied the duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In that same 
correspondence, the RO additionally notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records 
have been associated with the claims file.  All identified and 
available treatment records have been secured.  As the Board will 
discuss in detail in the analysis below, the Veteran was provided 
with a VA examination in November 2008.  The report of this 
examination indicates that the examiner reviewed the Veteran's 
claim file, past medical history, recorded his current 
complaints, conducted an appropriate audiological evaluation, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for the 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Veteran and his representative have not 
contended otherwise.  The Veteran additionally declined the 
opportunity to present testimony before a Veterans Law Judge.  
Thus, the duties to notify and assist have been met.



Analysis

The Veteran contends that he has bilateral hearing loss and 
tinnitus related to his military service.  The Veteran served as 
a Seaman First Class aboard the USS Menard, and he recounted a 
specific instance of noise exposure during his service when a 
four inch gun discharged three to four times while he stood at a 
distance of twenty to thirty feet.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to identify 
its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A.    
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 (it is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability). 

As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson, supra.

The record shows that the Veteran currently has bilateral hearing 
loss disability for VA compensation purposes as noted in both the 
November 2008 VA examination report and the July 2009 examination 
report conducted by the Veteran's private audiologist.  These 
examination reports also note complaints of tinnitus.  Hickson 
element (1) is accordingly met as to bilateral hearing loss and 
tinnitus.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal either a 
diagnosis or complaint of hearing loss or tinnitus in service.  
The Veteran underwent a whispered voice tests both upon his 
service enlistment in January 1945 and upon his service discharge 
in July 1946.  Each of these tests indicated that the Veteran's 
hearing was 15/15 bilaterally, or normal in both ears.  There is 
also no evidence of hearing loss within the one-year presumptive 
period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Accordingly, Hickson element (2) is not met with respect to 
disease.

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he sustained acoustic trauma during service.  
The Veteran's NAVPERS-553 form confirms that he served as a 
Seaman First Class.  As discussed above, the Veteran recounted 
one specific instance of noise exposure during his service, when 
a four-inch gun discharged three to four times while he stood at 
a distance of twenty to thirty feet.  The Board notes that the 
Veteran is competent to give evidence regarding what he 
experienced such as exposure to various noises during service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  The Board notes additionally that 
such exposure is consistent with the Veteran's military service, 
and the Board finds the Veteran's allegation to be credible. 
Therefore, the Board finds that the Veteran was exposed to 
hazardous noise during service.  Hickson element (2) is therefore 
satisfied.

With respect to Hickson element (3), medical nexus, the 
determination of the relationship, if any, between (a) the 
Veteran's current bilateral hearing loss and tinnitus and (b) his 
military service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

There are two opinions of record addressing this issue: the 
November 2008 report of the VA examiner, and the July 2009 report 
of the Veteran's private audiologist.  VA afforded the Veteran an 
examination in November 2008, the report of which was completed 
in conjunction with a review of the claims folder.  The examiner 
noted that both before the Veteran's military service and for 62 
years thereafter, he was exposed to farming noise.  Additionally, 
the examiner noted that after his military service, the Veteran 
operated a bulldozer for 20 years, and engaged in recreational 
activities such as hunting.

As noted above, the VA examiner noted that the Veteran's entrance 
and separation whispered voice test examinations yielded results 
of 15/15, or normal hearing.  Additionally, the VA examiner noted 
that the Veteran's current hearing loss was inconsistent with 
acoustic trauma because his audiological readings did not recover 
at 8000 Hertz bilaterally as would be expected in association 
with such trauma.  Lastly, the VA examiner opined that the 
asymmetric nature of the Veteran's hearing loss was inconsistent 
with hearing loss caused by acoustic trauma.  After considering 
of all of these factors, the VA examiner concluded that it was 
less likely than not that the Veteran's hearing loss occurred as 
a result of in-service acoustic trauma.

In addition to VA examination, a private audiologist evaluated 
the Veteran's hearing loss and tinnitus in July 2009.  The 
Veteran's private audiologist opined that the Veteran's bilateral 
hearing loss and tinnitus were more likely than not caused by his 
in-service noise exposure.  In reaching this conclusion, the 
private audiologist stated that she considered the Veteran's 
reported cause of hearing loss, the configuration of hearing 
loss, and the onset of tinnitus.  After consideration of these 
factors, the private audiologist concluded that because the 
medical literature indicates that damage to cochlear hair cells 
occurs prior to the demonstration of a threshold shift in an 
audiogram, it was more likely than not that the Veteran's hearing 
loss and tinnitus were caused by his in-service noise exposure.

When evaluating medical opinions, the Court has indicated that 
the Board should consider whether (1) the testimony is based upon 
sufficient facts or data; (2) the testimony is the product of 
reliable principles and methods; and (3) the expert witness has 
applied the principles and methods reliably to the facts of the 
case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).

After a consideration of these factors, the Board finds the 
November 2008 report of the VA examiner to be more probative than 
the July 2009 report of the Veteran's private audiologist.  The 
November 2008 VA report discussed the Veteran's in-service 
exposure to noise, his post-service noise exposure, genetic 
factors, asymmetric nature of the hearing loss, and lack of 
hearing recovery at 8000 Hertz before rendering an opinion as to 
etiology of the Veteran's hearing loss and tinnitus.  

In contrast, the private audiologist simply noted the Veteran's 
reported in-service exposure to noise and concluded that such 
exposure more likely than not caused the Veteran's hearing loss 
and tinnitus, without discussion of the above factors considered 
by the VA examiner including his decades of farming and operating 
a bulldozer.  While the private audiologist reviewed the VA 
examiner's report before rendering an opinion, the medical 
opinion does not discuss the decades of postservice noise 
exposure.  Similarly, the examiner, while noting review of the 
Veteran's service entrance and exit examinations, does not 
reconcile the essentially normal whisper test findings during 
service with the Veteran's reported history of hearing loss that 
has existed since service.  In this regard, while the private 
audiologist notes that the whisper test does not provide 
frequency specific information, the Board observes that the 
whisper voice test despite being less precise than audiometric 
testing is an alternative means of testing hearing.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992).  For these reasons, 
the Board finds the November 2008 report of the VA examiner to be 
more probative than the July 2009 report of the Veteran's private 
audiologist.

The Board has given due consideration to the Veteran's lay 
statements in support of his claim.  To the extent that the 
Veteran believes that there is an etiological link between his 
bilateral hearing loss disability and his military service, the 
Board notes that the Veteran is competent to provide testimony 
concerning factual matters of which he has firsthand knowledge 
(i.e., experiencing or observing noise exposure, difficulty 
hearing, and ringing or buzzing in his ears).  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Further, under certain circumstances, lay statements 
may support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
His complaints of a continuity of symptomatology since service 
are not supported by contemporaneous service treatment record 
including the service separation examination which indicates 
normal ears and normal hearing.  Furthermore, the Board 
emphasizes the multi-year gap between discharge from active duty 
service (1946) and initial reported symptoms related to hearing 
loss and/or tinnitus in approximately 2008 (an over 60-year gap).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value than the findings of the VA examiner in 
November 2008.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007) (as a finder of fact, the Board, when considering whether 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran); see also Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

To the extent that the Veteran contends that there is an 
etiological relationship between his current hearing loss 
disability and tinnitus and in-service noise exposure, the 
Veteran is not competent to determine that a perceived loss of 
hearing acuity experienced in service or at any time after 
service was of a chronic nature to which current disability may 
be attributed.  Likewise, he is not competent to render an 
opinion as to whether his level of hearing impairment was 
sufficient to meet the regulatory criteria for a hearing loss 
disability for VA purposes during service or shortly thereafter.  
Likewise, he is also not competent to provide an opinion as to 
the etiological cause of any current tinnitus.  A layperson is 
generally not deemed competent to opine on a matter that requires 
medical knowledge, such as the question of whether a chronic 
disability is currently present or a determination of etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds that the Veteran's statements and those of the 
private audiologist as to the etiology of his hearing loss lack 
credibility and are of less probative value than the opinion of 
the VA examiner.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The 
preponderance of the competent and probative evidence of record 
indicates that the Veteran's currently diagnosed bilateral 
hearing loss disability and tinnitus are not related to his 
military service.  Accordingly, Hickson element (3), competent 
evidence of nexus, has not been satisfied, and the claim fails on 
that basis.  The benefit sought on appeal is accordingly denied. 





ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


